Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 04, 2020

The Court of Appeals hereby passes the following order:

A20D0291. IN THE INTEREST OF H. C. M. et al., CHILDREN (MOTHER).

      On September 12, 2019, the trial court entered an order terminating the
mother’s parental rights to her two children, H. C. M. and P. C. M. H. The mother
filed a motion for reconsideration, which the juvenile court denied. On February 6,
2020, the mother filed this application for discretionary review. We, however, lack
jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582, 582
(420 SE2d 393) (1992). This statutory deadline is jurisdictional, and we cannot accept
an application for appeal not made in compliance with OCGA § 5-6-35 (d). Boyle v.
State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). Here, the mother filed her
application 147 days after entry of the termination order. Although she filed a motion
for reconsideration, the denial of a motion for reconsideration is not itself appealable
and does not extend the time for filing a notice of appeal or an application for appeal.
See Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000); Savage v.
Newsome, 173 Ga. App. 271, 271 (326 SE2d 5) (1985). Thus, this application is
untimely as to the termination order and invalid as to the order denying
reconsideration. For these reasons, the application is hereby DISMISSED.
      Finally, the mother is informed that a juvenile court may grant an out-of-time
application if a parent’s appellate due process rights were frustrated by ineffective
assistance of counsel. See In the Interest of B. R. F., 299 Ga. 294, 298 (788 SE2d
416) (2016). This determination must be made by the juvenile court in the first
instance. Id.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     03/04/2020
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.